FILED
                                                               United States Court of Appeals
                                                                       Tenth Circuit
                    UNITED STATES COURT OF APPEALS
                                                                    September 11, 2015
                                 TENTH CIRCUIT                     Elisabeth A. Shumaker
                                                                       Clerk of Court

 KEITH BROOKS,
              Petitioner - Appellant,
 v.                                                      No. 15-1051
                                                (D.C. No. 1:13-CV-03013-REB)
 RICK RAEMISCH, Exec Director                              (D. Colo.)
 Colorado Dept of Corrections;
 BOBBY BONNER, Warden Limon
 Correctional Facility; JOHN
 SUTHERS, Attorney General, State of
 Colorado,
              Respondents - Appellees.


          ORDER DENYING CERTIFICATE OF APPEALABILITY *


Before GORSUCH, McKAY, and BACHARACH, Circuit Judges.


      Petitioner Keith Brooks, a state prisoner represented by counsel, seeks a

certificate of appealability to appeal the district court’s denial of his § 2254

habeas petition.

      Following a Colorado jury trial, Petitioner was convicted of attempted first-

degree murder of a peace officer, attempted second-degree murder, first-degree

assault of a peace officer, felony menacing, and first-degree burglary. He was


      *
        This order is not binding precedent except under the doctrines of law of
the case, res judicata, and collateral estoppel. It may be cited, however, for its
persuasive value consistent with Fed. R. App. P. 32.1 and 10th Cir. R. 32.1.
adjudicated a habitual offender and sentenced to a 144-year term of

imprisonment. On direct appeal, the Colorado Court of Appeals affirmed his

convictions but vacated his sentence in part based on double jeopardy principles.

Following resentencing, Petitioner filed a motion for state post-conviction relief.

The state district court denied this motion, and the appellate court affirmed. The

Colorado Supreme Court denied certiorari review.

      Petitioner then filed the instant petition for federal habeas relief, in which

he raised two claims previously raised in the state court proceeding: (1) he was

denied a fair trial when the trial court allowed the prosecution to admit evidence

of other burglaries; and (2) his right to effective assistance of counsel was

violated when his trial lawyer failed to object to the jury instructions on

complicity and when his appellate counsel failed to raise this issue on appeal.

The district court concluded that the state courts’ rejection of these claims was

not contrary to clearly established federal law or based on an unreasonable

determination of the facts, and the court therefore denied habeas relief under 28

U.S.C. § 2254(d).

      Petitioner seeks a certificate of appealability to appeal the denial of his

claim of ineffective assistance of counsel. After thoroughly reviewing

Petitioner’s arguments and the record on appeal, we are persuaded that reasonable

jurists would not debate the correctness of the district court’s resolution of this

claim. See Slack v. McDaniel, 529 U.S. 473, 484 (2000).

                                         -2-
      Therefore, for substantially the same reasons given by the district court in

its thorough and well-reasoned opinion, we DENY Petitioner’s request for a

certificate of appealability and DISMISS the appeal.


                                              ENTERED FOR THE COURT



                                              Monroe G. McKay
                                              Circuit Judge




                                        -3-